               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 14-CR-234-JPS-JPS
 v.

 AQUINUS S. ROGERS,
                                                                    ORDER
                      Defendant.


 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 21-CR-45-BHL
 v.

 AQUINUS S. ROGERS,
                                                                   ORDER
                      Defendant.



       Defendant has two pending matters in this District: (1) a pending

revocation of his supervised release in 14-CR-234-JPS before this Court; and

(2) a recently filed criminal case, United States v. Rogers, Case No. 21-CR-45-

BHL, before the Honorable Judge Brett H. Ludwig. On March 24, 2021,

Defendant’s counsel filed an unopposed motion to reassign Defendant’s

criminal case pending before Judge Ludwig to this Court. (Docket #83).

       In the Eastern District of Wisconsin, when a defendant has more than

one pending case, the defendant’s cases may be brought before the same

judge, pursuant to Criminal Local Rule 13. Specifically, a criminal case may

be reassigned to another judge if that case is related to a lower numbered

criminal case assigned to that judge and each of the following criteria is met:



  Case 2:14-cr-00234-JPS Filed 04/09/21 Page 1 of 3 Document 84
               (1)    all defendants in each of the cases are the same,
       or, if the defendants are not all the same, the cases are based
       upon the same set of facts, events or offenses;
              (2)       both cases are pending in this District;
               (3)    the handling of both cases by the same judge is
       likely to result in the overall saving of judicial resources; and
              (4)     neither case has progressed to the point where
       reassigning a case would likely delay substantially the
       proceedings in either case, or the Court finds that the
       assignment of the cases to the same judge would promote
       consistency in resolution of the cases or otherwise be in the
       interest of justice.
See Crim. L.R. 13(a).

       The Court finds that the requirements of Criminal Local Rule 13 are

met as to Defendant’s pending matters. As discussed, both cases involve

the same defendant and are pending in this District. Further, Defendant

avers that the newly filed criminal charge in Case No. 21-CR-45 would be

one of the primary grounds for this Court’s revocation of his supervised

release. Thus, having one judge handle both matters will conserve judicial

resources and promote consistency in their resolutions. Lastly, because

(1) neither court has issued any substantive rulings as to Defendant in

either case, and (2) at this juncture, neither party has filed any substantive

motions, the cases have not progressed to a point where reassignment

would delay proceedings.

       Based on the foregoing, the Court will grant Defendant’s unopposed

motion to reassign, (Docket #83), and will order the reassignment of Case

No. 21-CR-45 from Judge Brett H. Ludwig to this branch of the Court. See

Crim. L.R. 13(c). The Court will direct the Clerk of Court to effectuate the

reassignment of Case No. 21-CR-45 to this branch of the Court in

accordance with the local rules.


                            Page 2 of 3
  Case 2:14-cr-00234-JPS Filed 04/09/21 Page 2 of 3 Document 84
      Accordingly,

      IT IS ORDERED that Defendant’s unopposed motion to reassign,

(Docket #83), be and the same is hereby GRANTED; the Clerk of Court is

directed to effectuate the reassignment of Case No. 21-CR-45 to this branch

of the Court in accordance with the local rules.

      Dated at Milwaukee, Wisconsin, this 9th day of April, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 3 of 3
  Case 2:14-cr-00234-JPS Filed 04/09/21 Page 3 of 3 Document 84
